Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-5-2007

Woodham v. Dubas
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-2327




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Woodham v. Dubas" (2007). 2007 Decisions. Paper 138.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/138


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      No. 06-2327
                                   ________________

                                JAMES C. WOODHAM,

                                                  Appellant

                                             v.

                                DONNA M. DUBAS
                       ____________________________________

                    On Appeal From the United States District Court
                        For the Middle District of Pennsylvania
                             (D.C. Civ. No. 03-cv-00664)
                       District Judge: Honorable Malcolm Muir
                    _______________________________________

                       Submitted Under Third Circuit LAR 34.1(a)
                                    April 2, 2007

             Before:   BARRY, CHAGARES, AND ROTH, Circuit Judges

                                (Filed: December 5, 2007)
                               _______________________

                                      OPINION
                               _______________________

PER CURIAM

       James C. Woodham, proceeding pro se, sued Donnamarie1 Dubas. In his second

amended complaint, he alleged that Dubas, a police officer, violated his right to due


   1
    Appellee is listed as Donna M. Dubas in the caption of this case. However, at trial,
she stated that her first name is Donnamarie. (Trial Transcript 79.)
process of law when she gave false statements related to the sale of methamphetamine in

February and March of 2002 to support a search warrant. He also claimed that Dubas,

with Woodham’s ex-girlfriend, Lorraine Pearsal, illegally entered his home without a

warrant on February 5, 2002, February 19, 2002, and February 26, 2002. He sought

declarations that Dubas deprived him of due process and trespassed. He also sought

compensatory and punitive damages for the alleged violations of his constitutional rights.

       Dubas moved for summary judgment, which the District Court granted in part and

denied in part on March 8, 2005, after Woodham responded with a counter-statement of

facts and numerous exhibits, and the Magistrate Judge filed a report and recommendation,

and the parties filed cross-objections and responses to the report and recommendation.

From the parties’ submissions, the District Court put Woodham’s allegations in context.

(Supp. App. 4-7.) As the parties are familiar with the underlying facts, we will not tarry

with them. We will, however, summarize the background of this case.

       Pearsal notified the Bradford County Drug Task Force (“Task Force”) that

Woodham was making methamphetamine and selling it from his home. Dubas, an

undercover agent for the Task Force, went with Pearsal on February 5, 19, and 26, 2002,

and went alone twice in March, to buy drugs from Woodham at his home. On February

5, 2002, no one was at the home; on February 19, 2002, Woodham’s sister was there and

sold them drugs, and later in the same day, Woodham was there and sold them drugs. On

the later date in February and on the two days noted in March, Dubas again purchased

methamphetamine from Woodham at his home. Based on Dubas’s controlled drug buys,

                                             2
police obtained a search warrant and searched Woodham’s home on April 3, 2002. As a

result of the undercover investigation and search, police charged Woodham with four

counts of possession of a controlled substance, four counts of possession with intent to

deliver, and one count of conspiracy. A jury found Woodham guilty of possession

charges relating to the March controlled buys and possession and possession with intent

to deliver charges relating to the April 3, 2002 search. Woodham won acquittals on the

remaining charges.

       To the extent that Woodham raised a challenge to his convictions, the District

Court held that his claims were barred by Heck v. Humphrey, 512 U.S. 477 (1994), and

dismissed Woodham’s due process claim. The District Court also concluded that

Woodham’s claims of trespass under Pennsylvania law were barred by the doctrine of

sovereign immunity. The District Court defined the claims that remained for trial as

whether Dubas unlawfully entered Woodham’s residence and whether any such entry

violated Woodham’s Fourth Amendment rights.

       After the District Court ruled on Dubas’s motion for summary judgment,

Woodham filed a motion for appointment of counsel. The District Court denied

Woodham’s motion on June 10, 2005. Woodham subsequently filed another motion for

appointment of counsel and a motion for appointment of “stand-by counsel,” which the

District Court also denied.



       Before trial, Dubas filed a motion in limine. Among other things, she sought to

                                             3
bar the introduction of evidence that she was drunk when she was at Woodham’s home.

On April 4, 2006, the District Court granted Dubas’s motion as it related to evidence of

intoxication, apparently accepting Dubas’s argument that the probative value of such

evidence was outweighed by the danger of unfair prejudice, confusion of the issues, or

misleading the jury.

       Woodham tried his case before a jury on April 10, 2006. The jury entered a

special verdict, finding that Dubas did not enter Woodham’s house without permission on

February 5, 2002, February 19, 2002, or February 26, 2002. The finding as to the first

date was unanimous; the findings related to the other dates won the agreement of ten

jurors (a number stipulated to be sufficient for a verdict (Trial Transcript 105-08)).

       Woodham appeals. In his brief, he states that he appeals from the orders of March

8, 2005 (granting, in part, Dubas’s motion for summary judgment), June 10, 2005

(denying Woodham’s motion for appointment of counsel), and April 4, 2006 (granting, in

part, Dubas’s motion in limine). In listing his issues on appeal, Woodham explains that

he objects to the aspect of the March order that granted judgment in Dubas’s favor on the

due process claim, arguing that he provided evidence from his criminal trial and

preliminary hearing that Dubas supplied false statements to meet the probable cause

requirement. He contends that the District Court erred in denying his motions for

appointment of counsel because he struggled to articulate questions and present his case.

He additionally claims that he should have been permitted to introduce intoxication

evidence because it “goes directly to the Appellee’s state of mind and is an essential

                                              4
element of the constitutional violation.” (Appellant’s brief 2.) The bulk of Woodham’s

brief is devoted to why the District Court should have appointed him counsel.

A.     Appointment of Counsel

       We consider first the matter of greatest concern to Woodham. We must determine

whether the District Court’s decision not to appoint counsel was “clearly an abuse of

discretion.” Tabron v. Grace, 6 F.3d 147, 155 n.4 (3d Cir. 1993). To decide whether to

appoint counsel, a court must, as a threshold manner, determine whether a claim has

arguable merit in fact and law. See Tabron, 6 F.3d at 155. If a claim has some merit,

then a court must evaluate additional factors, including the litigant’s ability to present the

case, based on the litigant’s education, literacy, prior work experience, and prior litigation

experience, and the litigant’s ability to understand English. See id. at 156. A court also

must then consider the complexity of the legal issues in the case, the degree to which

factual investigation will be necessary (and the litigant’s ability to pursue such

investigation), the likelihood that the case will turn on credibility determinations or expert

testimony, and litigant’s ability to retain counsel. See id. at 156-57.

       Woodham has no difficulty meeting the threshold issue of arguable merit, as some

of his claims survived summary judgment (and some of his claims garnered the support of

two jurors). Accordingly, we will go on to consider the other Tabron factors.

       Although we have worried about Woodham’s legal ability in the past,

see Woodham v. Sayre Borough Police Dep’t, 119 F. App’x 111, 115 (3d Cir. 2006), in

the counsel motions he filed in this case, Woodham did not present evidence that he

                                              5
struggles under a particular illiteracy that would impede his ability to put on his case, and

his submissions generally do not suggest any such thing. While we are mindful that an

ability to file and respond to motions does not establish an ability to present a case, see

Parham v. Johnson, 126 F.3d 454, 459 (3d Cir. 1997), a review of the trial transcript in

this case reveals that Woodham was not incompetent in trying his claims. Woodham,

who remained relatively well-composed at trial, succeeded at convincing some members

of the jury of the merit of his claims.

       Although Woodham faced some of the difficulties attendant in litigating a lawsuit

from a prison cell, the relatively straightforward nature of his claims and the ready

availability of some evidence attenuates our concern about how Woodham could develop

his case. We ordinarily judge the complexity of a case by looking at the ultimate issue

presented, the proof going towards it, and the discovery issues involved. Parham, 126
F.3d at 459. In this case, our consideration of the discovery issues is truncated, as

Woodham did not request counsel until after the close of discovery and after the District

Court had ruled on Dubas’s summary judgment motion. The issues that then remained

turned on whether Dubas entered Woodham’s home without permission. As such, the

triable issues were not particularly complex. Woodham did not face the hurdles of

presenting a medical malpractice case involving complex facts and medical records that

the plaintiff in Parham did, see 126 F.3d at 460, or even all the difficulties he faced in

proving events that occurred outside his presence in his earlier, and more complicated,

case, see Woodham, 191 F. App’x at 115. Woodham witnessed some of the events at

                                              6
issue in this matter. Furthermore, without counsel, Woodham put together some evidence

of an illegal entry using an investigative report and other documents from his criminal

proceeding. As the District Court noted, Woodham’s criminal trial provided evidence for

his civil suit.

        As the District Court anticipated, credibility determinations played an important

role at trial, so this factor weighed in favor of appointing counsel, as did Woodham’s

presumptive inability to obtain private counsel (he proceeded in forma pauperis).

However, as the District Court also noted, there was no need for expert testimony at trial

(unlike in Parham, see 126 F.3d at 460, where we noted the importance of this last factor).

        Overall, although the question whether to appoint counsel was close, we conclude

that the District Court did not abuse its discretion in denying Woodham’s motions for

appointment of counsel.

B.      Summary Judgment

        We next consider the District Court disposition of Dubas’s motion for summary

judgment, taking each of Woodham’s claims in turn.

        (1) Trespass Claim

        The District Court erred in ruling that Dubas was entitled to summary judgment on

the state law trespass claims based on a claim of sovereign immunity. Dubas did not

establish that she was a Commonwealth employee entitled to immunity pursuant to 1 Pa.

C.S. § 2310. She was not entitled to sovereign immunity merely because she was a local

police officer. See Lancie v. Giles, 572 A.2d 827, 830 (Pa. Commw. Ct. 1990). Nor was

                                              7
she entitled to summary judgment based on the document – labeled “Office of Attorney

General - Bureau of Narcotics Investigation and Control” and “Municipal Police Roster

Form” – that she submitted with her motion.

       The District Court recognized that what Dubas had offered did not determine the

issue, and looked elsewhere in the record. The District Court found testimony from

Woodham’s criminal trial that suggested that Dubas was paid through the Pennsylvania

Attorney General’s Office in addition to serving on the local police force and as an

undercover officer for the township. (Supp. App. 044, reprinting testimony found at

“Exhibit J” in support of Woodham’s statement of material facts, “Main Document”

(doc. 76-1) at 50.) Even though Dubas bore the burden to prove her defense, the District

Court did not err in evaluating other evidence in the record. Sovereign immunity is a

limitation on federal court jurisdiction, see Raygor v. Regents of the Univ. of Minn., 534
U.S. 533, 541 (2002), and a federal court has an obligation to evaluate its jurisdiction.

However, the statement the District Court relied on is ambiguous. Even in combination

with the document proffered by Dubas, whether Dubas was a Commonwealth employee

remained a genuine issue of material fact.

       Nonetheless, the jury’s verdict precludes success on the trespass claims. In

Pennsylvania, the common law tort of trespass tracks the Restatement of Torts. See

Kopka v. Bell Tel. Co., 91 A.2d 232, 235-36 (Pa. 1952). One who enters the property of

another without the privilege to do so trespasses. See id. at 235. Woodham’s trespass

claim is based on Dubas’s entry into his home on dates in February and March.

                                              8
(Complaint 2.) The jury found that Dubas did not enter Woodham’s home without

permission on the days in question. (Verdict 2-4.) Accordingly, the order dismissing

Woodham’s trespass claims will be affirmed on other grounds. See Erie Telecomms. v.

Erie, 853 F.2d 1084, 1089 (3d Cir. 1988) (holding that the Court may affirm on an

alternative basis supported by the record).

       (2) Due Process Claim

       In his complaint, Woodham presented his due process claim as follows:

       On February 19, 2002, February 26, 2002, March 15, 2002, and March 19,
       2002, the Defendant gave false statements to Pennsylvania’s B.N.I. that the
       Plaintiff sold her methanphetamine [sic] whose false statements were
       used as evidence to obtain a search warrant depriving the Plaintiff [of]
       due process of law.

(Complaint 2.) He requested a declaration that the procedures employed by Dubas on the

dates in question “in giving false statements to B.N.I. Deprive the Plaintiff [of] due

process in his criminal case No’s [sic] 02-CR-000251 and 02-CR-000264. (Id. 3.) (He

also sought compensatory and punitive damages.)



       Dubas argued that Woodham’s due process claim was Heck-barred.2 The District

Court agreed and dismissed the claim. The District Court was correct. To the extent that

Woodham raised a challenge to his convictions, Woodham’s claims were clearly Heck-

barred. Certainly, his requested relief – a declaration that Dubas’s false statements



   2
    In fact, Dubas argued that all the constitutional claims were Heck-barred.

                                              9
deprived him of due process in his criminal proceedings – would imply the invalidity of

his criminal convictions.

       Woodham’s allegations may encompass a false arrest claim, which the District

Court did not explicitly address. Under some circumstances, a false arrest claim may

proceed in an action under 42 U.S.C. § 1983 despite a valid conviction. See, e.g.,

Simpson v. Rowan, 73 F.3d 134, 136 (7th Cir. 1995) (holding that claims relating to an

improper arrest are not barred by Heck when they do not undermine the validity of a

conviction). However, success on the improper arrest claim in this case would

compromise the validity of Woodham’s convictions. A litigant who challenges the

validity of a search warrant on the basis that a law enforcement agent submitted a false

statement must satisfy the two-part test of Franks v. Delaware, 438 U.S. 154, 155-56

(1978). See Sherwood v. Mulvihill, 113 F.3d 396, 399 (3d Cir. 1997). A plaintiff must

prove by a preponderance that the agent knowingly and deliberately, or with reckless

disregard for the truth, made false statements in applying for a warrant, and that the

statements were material or necessary to the probable cause finding. See id. The

statements that Woodham would have to prove as false are those that Dubas testified

about at Woodham’s criminal prosecution, including the specifics of her drug purchases

from Woodham. (Motion for Summary Judgment, Ex. J (search warrant); “Exhibit J” in

support of Woodham’s statement of material facts, “Main Document” (doc. 76-1) at 34-

38 (opening statement that includes a description of Dubas’s expected testimony); Exhibit

in support of Woodham’s objections to the report & recommendation (doc. 85) at 13-41

                                             10
(Dubas’s testimony in Woodham’s criminal prosecution).)

         Furthermore, although a jury acquitted Woodham of some charges at trial, the

charges were so interrelated that the jury considered the cases of 02-CR-000251 and 02-

CR-000264 at the same time. However, even if a false arrest claim is not Heck-barred to

some extent, Woodham, despite his assertions, did not present evidence that Dubas

knowingly or willingly, or with reckless disregard for the truth, made false statements in

applying for a warrant.3 Furthermore, another officer, not Dubas, actually applied for the

warrant, (Motion for Summary Judgment, Ex. J) (and there is no evidence that he (a non-

party) knowingly or recklessly incorporated false statements into it).

C.       The Motion In Limine

         The District Court’s evidentiary ruling is reviewed for abuse of discretion, and

reversed only if it is arbitrary or irrational. See United States v. Williams, 458 F.3d 312,

315 (3d Cir. 2006). The District Court’s decision to preclude the introduction of evidence

that Dubas was intoxicated while in Woodham’s home was not arbitrary or irrational.

Relevant issues were whether Dubas entered Woodham’s home and whether Dubas had

an objectively, cf. Brigham City v. Stuart, 126 S. Ct. 1943, 1948 (2006), reasonable belief

that she had permission to do so. Evidence that Dubas was drunk while at Woodham’s

house was not particularly relevant, and it could have potentially prejudiced or confused

the jury. Accordingly, the District Court did not err in granting in part the motion


     3
    The Magistrate Judge, who believed that the false arrest claim was not Heck-barred,
recommended that Dubas be granted summary judgment on this basis.

                                              11
in limine.

       In conclusion, for the reasons set forth above, the District Court’s judgment will be

affirmed.




                                            12